IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOEL KELLEY MIMS, FORMER              NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D15-5141

ROCHELLE LYNN              MIMS,
FORMER WIFE,

      Appellee.


_____________________________/

Opinion filed August 12, 2016.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Marci D. Silver, Gainesville, for Appellant.

Rochelle Lynn Mims, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.